DETAILED ACTION
This is a Final Office Action in response to the amendment filed 12/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 8-9, 16 have been amended. Claims 14, 17, and 21 have been canceled. Claim 23 has been added. Claims 1-13, 15-16, 18-20, 22-23 are currently pending in the application and have been examined. 
Response to Amendment
The amendment filed 12/06/2021 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. § 103 rejection on record.
Response to Arguments
Claim Rejections 35 U.S.C. 101:
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Please see reasons below.
Applicant submits on page 14 of the remarks that the claims do not fall within an enumerated group of abstract ideas. Examiner respectfully disagrees, Examiner respectfully disagrees and notes that when evaluated under Step 2A Prong One of the subject matter eligibility guidance, the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” grouping of abstract ideas (as set forth in the 2019 PEG) since the 
Applicant submits on pages 22-23 of the remarks that even if the claims are to be considered abstract, they remain patent eligible under the second prong as reciting a practical application and that the claims, as amended, overcome the limitations of conventional digital analytics systems and computing devices that implement these systems. Applicant further submits that techniques for machine learning-based generation of target segments overcome the deficiencies of traditional ways for predicting user attributes for targeted digital content delivery. Examiner notes that these steps are part of the abstract idea itself because they directly set forth activity covering observations or evaluations. As described, the machine learning system is not specialized equipment and it is just being applied as a generic computer component. The present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system and the additional elements recited in the claims do not provide a meaningful link of the abstract idea to a practical application.
Applicant submits on page 27 of the remarks that the recited features include an inventive concept. Examiner respectfully disagrees and notes that when evaluated under Step 2B, the claims do not recite any additional elements beyond the generic computing elements and this is not enough to confer eligibility of the claim. When determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 
Regarding Applicant’s comparison to DDR, Examiner notes that the claims in DDR were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host’s webpage to the third party’s webpage when the hyperlink was activated. The present claims do not provide a combination of features or additional elements that amount to more than well-understood, routine conventional activities in the field.
With respect to Applicant's citation to BASCOM, the Examiner emphasizes that the Federal Circuit found that the claims in BASCOM amounted to a "con-conventional and non-generic arrangement" of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user. However, Applicant's claims do not include similar additional features or a non-conventional arrangement of the additional elements, instead relying on a general-purpose computer and a disembodied and high-level recited use of "machine learning" to perform the step of generating a learning model. In addition, the Examiner emphasizes that the claimed filtering technique in BASCOM, similar to the solution discussed in DDR, appears to be rooted in Internet technology, which is distinguishable from Appellant's invention, which is directed to activities that could be performed manually/mentally in the absence of the off-the-shelf generically recited computer elements relied on to implement the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13, 15-16, 18-20, and 22-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-13, 15-16, 18-20, and 22-23 the independent claims (claims 1, 9 and 16) are directed, in part, to a method and a system to generate target segments of users for digital content delivery via a content delivery platform. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-13, 15 and 23 are directed to a method comprising a series of steps which falls under the category of a process and claims 16, 18-20, and 22 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and a method of organizing human activity which includes advertising or marketing. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to calculating… for a particular digital content platform that a set of users has visited, a revisit probability value for each user of the set of users using a revisit probability model configured with a set of model features, the revisit probability values indicating, for each user, a probability that the user will visit the digital content platform on a particular date, and associating a resulting revisit probability value with a user identifier for each user, determining… target ratios for segments of users that indicate an estimated percentage of users in each segment that belong to a defined demographic by obtaining a demographic report for the segments that indicates a ratio of users in each segment that belong to the defined demographic, and for each segment assigning the ratio for the segment as the target ratio for each user identifier in the segment; training… a machine learning model to predict a strength of correlation between the set of users and the defined demographic using the target ratios for the user identifiers as training data, the target ratios for the user identifiers weighted prior to being input to the machine learning model to reduce prediction errors; transforming…user data for the set of users into a demographic probability value for each user identifier by inputting the user data for the set of users to the machine learning model to generate each demographic probability value as indicating a probability that each user identifier belongs to the defined demographic, generating…a target segment by sorting the user identifiers based on their respective demographic probabilities and selecting user identifiers with a highest demographic probability values until the revisit probability values for the selected user identifiers correlate to a specified user count for the target segment; validating… the target segment by dividing the sorted user identifiers into validation segments and submitting the validation segments to a demographic analysis system to obtain a validation report specifying an on-target percentage for each of the respective validation segments; and transmitting… an instance of digital content to respective client devices of users in the validated target segment via a network. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Furthermore; if a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “client devices”; “a computing device”; “a machine learning model”; “a content delivery platform”; “a segment manager module”; “a demographic analysis system”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 9 and related text and [0040-0041] to understand that the invention may be implemented in a generic environment that “FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to employ machine learning-based generation of target segments as described herein. The illustrated environment 100 includes a segment targeting system 102, a demographic analysis system 104, a content delivery system 106, and a client device 108 that are communicatively coupled, one to another, via a network 110. [0041]  Computing devices that are usable to implement the segment targeting system 102, the demographic analysis system 104, the content delivery system 106, and the client device 108 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Thus, the computing device may range from full resource devices with substantial memory and processor resources (e.g., personal computers, game consoles) to a low- resource device with limited memory and/or processing resources (e.g., mobile devices). Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations "over the cloud" as further described in relation to FIG. 9.” and [0052] to understand that “such a machine-learning model uses one or more of supervised learning, unsupervised learning, or reinforcement learning. For example, the machine-learning model can include, but is not limited to, decision trees, support vector machines, linear regression, logistic regression, Bayesian networks, random forest learning, dimensionality reduction algorithms, boosting algorithms, artificial neural networks (e.g., fully-connected neural networks, deep convolutional neural networks, or recurrent neural networks), deep learning, or combinations thereof. In one particular implementation, a random forest regressor model is leveraged to reduce the effect of noise that may be present in training data used to train the revisit probability model 140 and the segment generator model 156.” Next, although not considered a generic device or generic computer, as described, the use of machine learning as an additional element is not specialized equipment and it is just being applied as a generic computer component. The machine learning related steps are recited at a relatively high level of generality and without any clearly recited computer or hardware programmed to execute these steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
Dependent claims 2-3, 11, 15, 22-23 (revisit probability); 4-5, 13, 18-20 (demographics); 6-7 (supplemental content); 8 (content delivery); 12 (content viewing patterns); further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-13, 15-16, 18-20, 22-23 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses methods for calculating for a particular digital content platform that a user has visited, a revisit probability value using a revisit probability model and associating a revisit probability value with a user identifier for each user; determining target ratios for segments of users that indicate an estimated percentage of users in each segment that belong to a defined demographic by obtaining a demographic report for the segments that indicates a ratio of users in each segment that belong to the defined demographic, and for each segment assigning the ratio for the segment as the target ratio for each user identifier in the segment; training, by the at least one computing device, a machine learning model to predict a strength of correlation between the set of users and the defined demographic using the target ratios for the user identifiers as training data, the prior art does not specifically disclose the sequence of steps as recited in the claims: transforming, by the at least one computing device, user data for the set of users into a demographic probability value for each user identifier by inputting the user data for the set of users to the machine learning model to generate each demographic probability value as indicating a probability that each user identifier belongs to the defined demographic, and transmitting, by the at least one computing device, an instance of digital content to respective client devices of users in the validated target segment via a network and a last visit feature generated by determining a length of time that has elapsed since a user last visited a particular content delivery platform; a first visit start feature generated by determining a sum of content durations for content consumed on the particular content delivery platform by a user over a time period; a second visit start feature generated by determining a second sum of content durations for content consumed on the particular content delivery platform by a user over a second time period; and a span feature generated by determining a total time span over which a user is known to have visited the particular content delivery platform. 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683